IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                         NOS. AP-76,397, AP-76,398 & AP-76,399



               EX PARTE EARL MARKEITH HENDERSON, Applicant



          ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
     CAUSE NOS. 08-02608-CRF-272, 07-06404-CRF-272 & 07-06405-CRF-272
                     IN THE 272ND DISTRICT COURT
                         FROM BRAZOS COUNTY



       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). In cause number 08-02608-CRF-272,

Applicant was convicted of two counts of assault on a public servant and sentenced to imprisonment

for ten years on each count. In cause number 07-06404-CRF-272, he was convicted of one count of

aggravated assault on a public servant and one count of evading arrest and sentenced to

imprisonment for forty and ten years, respectively. In cause number 07-06405-CRF-272, he was
                                                                                                       2

convicted of aggravated robbery and sentenced to imprisonment for twenty years.

        Applicant contends, among other things, that his counsel rendered ineffective assistance

because he failed to file notices of appeal. The trial court has determined that trial counsel failed to

file notices of appeal. We find, therefore, that Applicant is entitled to the opportunity to file out-of-

time appeals of the judgments of conviction in cause numbers 08-02608-CRF-272, 07-06404-CRF-

272 and 07-06405-CRF-272 from the 272nd Judicial District Court of Brazos County. Applicant is

ordered returned to that time at which he may give written notices of appeal so that he may then,

with the aid of counsel, obtain meaningful appeals. All time limits shall be calculated as if the

sentences had been imposed on the date on which the mandate of this Court issues. We hold that,

should Applicant desire to prosecute appeals, he must take affirmative steps to file written notices

of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: August 25, 2010
Do Not Publish